GIEGERICH, J.
As the court below said, the testimony offered on behalf of the plaintiff was that the prior contract expired on March 23d, the day the renewal contract was made for another year. This leaves the facts just as they were when the case was here before. 59 Misc. Rep. 187, 110 N. Y. Supp. 483. It is true that an attempt was made to show by the plaintiff that the defendant Jonap said at the time of the renewal that the contract for the additional year was to begin on the day of the conversation, but later he retracted this.
The judgment should therefore be affirmed, with costs. All concur.